                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              SOUTHERN DIVISION

WILLIAM FRANKLIN DEVRIES                                                     PLAINTIFF

 V.                                             CIVIL ACTION NO. 1:18CV401 LRA

 ANDREW SAUL,
 COMMISSIONER OF SOCIAL SECURITY                                           DEFENDANT

                         MEMORANDUM OPINION AND ORDER

       William Devries appeals the final decision denying his application for a period of

disability and disability insurance benefits (DIB). The Commissioner requests an order

pursuant to 42 U.S.C. § 405(g), affirming the final decision of the Administrative Law

Judge. Having carefully considered the entire record, including the medical records in

evidence, and all the applicable law, the Court finds that the decision should be affirmed.

       On December 17, 2014, Plaintiff filed an application for DIB alleging a disability

onset date of March 21, 2010, due to osteoarthritis in his knees; lumbar spondylosis;

attention-deficit/hyperactivity disorder; back pain without radiation; chronic obstructive

pulmonary disease; cataracts in both eyes; and a hernia. He was 47 years on his alleged

onset date with one year of college and past work experience as an offshore driller.

Following agency denials of his application, an Administrative Law Judge (“ALJ”)

rendered an unfavorable decision finding that he had not established a disability within

the meaning of the Social Security Act. The Appeals Council denied Plaintiff’s request

for review. He now appeals that decision.
       At step one of the five-step sequential evaluation, 1 the ALJ found that Plaintiff had

not engaged in substantial gainful activity during the period from his alleged onset date of

March 21, 2010, through his date last insured of December 31, 2015. At steps two and

three, the ALJ found that although degenerative joint disease, lumbar and thoracic

degenerative disc disease with spondylosis, and chronic obstructive pulmonary disease

were severe through the date last insured, they did not meet or medically equal any

listing. At step four, the ALJ found that Plaintiff had the residual functional capacity to

perform light work except for postural and environmental limitations, specifically:

       he should never climb ladders, ropes, or scaffolds and should only
       occasionally balance, stoop, kneel, crouch, crawl, or climb ramps or stairs;
       he should avoid frequent exposure to vibration or pulmonary irritants; and
       he should avoid more than occasional exposure to hazards including
       moving machinery and unprotected heights. 2

Based on vocational expert testimony, the ALJ concluded that given Plaintiff’s age,

education, work experience, and residual functional capacity, he could perform work as a

ticket seller, booth cashier, and router.

                                     Standard of Review

       Judicial review in social security appeals is limited to two basic inquiries: (1)

whether there is substantial evidence in the record to support the ALJ’s decision; and (2)



       1
          Under C.F.R. § 404.1520, the steps of the sequential evaluation are: (1) Is plaintiff
engaged in substantial gainful activity? (2) Does plaintiff have a severe impairment? (3) Does
plaintiff’s impairment(s) (or combination thereof) meet or equal an impairment listed in 20
C.F.R. Part 404, Sub-part P, Appendix 1? (4) Can plaintiff return to prior relevant work? (5) Is
there any work in the national economy that plaintiff can perform? See also McQueen v. Apfel,
168 F.3d 152, 154 (5th Cir. 1999).
       2
           ECF No. 13, p. 19.
                                                2
whether the decision comports with relevant legal standards. Salmond v. Berryhill, 892

F.3d 812, 816 (5th Cir. 2018). Substantial evidence “means—and means only—such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154, 203 L. Ed. 2d 504 (2019)

(internal quotation marks and citation omitted). It must be more than a scintilla, but it

need not be a preponderance. Id. In reviewing an appeal, this Court may not re-weigh

the evidence, try the case de novo, or substitute its judgment for that of the ALJ, even if it

finds evidence that preponderates against the ALJ’s decision. Bowling v. Shalala, 36

F.3d 431, 434 (5th Cir. 1994).

                                            Discussion

       Plaintiff’s central argument on appeal is that the ALJ failed to fully consider his

subjective complaints and self-described limitations in compliance with 20 C.F.R. §

404.1529, which requires an ALJ to consider a list of factors when evaluating the

intensity and persistence of a claimant’s symptom. However, the Court does not so read

the ALJ’s decision. “It is within the ALJ’s discretion to determine the disabling nature of

a claimant’s pain, and the ALJ’s determination is entitled to considerable deference.”

Chambliss v. Massanari, 269 F.3d 520, 522 (5th Cir. 2001) (citations omitted). Given the

evidence of record, the Court finds the ALJ’s decision is substantially supported and

entitled to considerable deference here.

       At his administrative hearing, Plaintiff testified that he has not sought employment

since he worked as an offshore driller in 2010, except for financing two businesses, both

of which failed. Since then, he has been precluded from working because he is in need of

                                              3
knee and hip replacements. Although he takes a muscle relaxer and medications for

blood pressure, pain, and inflammation, they provide only minimal relief. His daily

activities are limited to watching TV in bed, though he helps care for his three-year-old

daughter when his pain allows. However, his ability to concentrate as well as his ability

to stand, sit, and walk are all severely limited by his pain which he compensates for by

using a cane and leaning on shopping carts when he goes shopping. He also suffers from

chronic obstructive pulmonary disease, but it is not severe and has improved with

treatment. Although he was told that his hip pain was caused by the failure to have knee

replacement surgery, Plaintiff testified that he postponed the scheduling of his knee

replacement surgery until after his administrative hearing. 3

       The Court finds Plaintiff’s contention that the ALJ failed to fully consider his

subjective complaints to be without merit. When assessing disability, the ALJ is required

to consider all symptoms, including pain, and the extent to which the claimant’s

symptoms can reasonably be accepted as consistent with the objective medical evidence,

together with other evidence. 20 C.F.R. § 404.1529(a). In evaluating the intensity of

symptoms, including pain, the ALJ will consider all available evidence such as the

objective medical evidence; the claimant’s daily activities; symptoms; factors that

precipitate and aggravate those symptoms; medication and side effects; types of

treatment; and, functional limitations. 20 C.F.R. § 404.1529(c)(3). The ALJ must also

consider inconsistencies in the evidence and conflicts between the claimant’s statements



       3
           ECF No. 13, pp. 41-66.
                                             4
and the remainder of the evidence. 20 C.F.R. § 404.1529(c)(4). But as the relevant Social

Security regulations make clear, a claimant’s “statements about [his] pain or other

symptoms will not alone establish that [he is] disabled.” 20 C.F.R. § 404.1529(a). The

Fifth Circuit has long noted that “[w]hile an ALJ must consider an applicant's subjective

complaints of pain, he is permitted to examine objective medical evidence in testing the

applicant’s credibility. He may find, from the medical evidence, that an applicant’s

complaints of pain are not to be credited or are exaggerated.” Johnson v. Heckler, 767

F.2d 180, 182 (5th Cir. 1985).

       In assessing Plaintiff’s disability claim here, the ALJ considered, inter alia,

numerous medical reports, medical evidence, and Plaintiff’s testimony. That is sufficient

for meaningful review. That she did not follow “formalistic rules” or engage in an

exhaustive discussion of every subjective complaint does not require reversal or remand.

Falco v. Shalala, 27 F.3d 160, 164 (5th Cir. 1994) (declining to require that ALJ specify

the evidence supporting a credibility finding and discuss the evidence that was rejected);

Audler v. Astrue, 501 F.3d 446, 448 (5th Cir. 2007). Specifically, the ALJ noted that

Plaintiff’s complaints were not fully supported by the objective medical evidence; that his

physical and mental conditions had improved with medication and conservative

treatment; that his daily activities included watching his three-year-old daughter; and, that

the evidence as a whole did not support standing and walking limitations that would

preclude him from performing a reduced range of light work.

       Based on the evidence of record, the ALJ concluded that Plaintiff had the residual

functional capacity to perform a reduced range of light work subject to certain postural

                                              5
and environmental limitations. The ALJ articulated the following reasons for this

conclusion, all supported by the record:

       . . . . The medical evidence of record during the period documents the
       claimant’s treatment for degenerative joint disease, lumbar and thoracic
       degenerative disc disease with spondylosis, and chronic obstructive
       pulmonary disease. Rheumatology records from November 7, 2012 through
       October 26, 2015, reflect conservative treatment examination findings
       supportive of lumbar spondylosis with radicular symptoms; degenerative
       changes in knees, feet and fingers consistent with osteoarthritis; and
       diminished breath sounds consistent with chronic obstructive pulmonary
       disease. Lumbar spine x-rays from March 2015 showed changes of
       osteoarthritis and degenerative disc disease, and bilateral knee x-rays
       showed degenerative changes, left greater than right. Pulmonary function
       testing performed in March 2015 resulted in a pre-medication FVC of 5.75
       or 92 percent of predicted and FEV1 of 4.64 or 71 percent of predicted with
       fair effort noted. At that time, no breathing difficulties were observed and
       no post-medication testing was performed. An April 2015 consultative
       examination revealed findings supportive of chronic low back pain with
       mild radiculopathy not excluded, chronic left knee arthritis, and chronic
       obstructive pulmonary disease with no shortness of breath at rest. In August
       2015, there were findings of a swollen but stable left knee, tenderness to the
       low back and left buttocks, a slow gait, and normal respiratory findings.
       Lumbar spine x-rays from August 2015 showed multilevel spondylosis
       most notable at L5-S1. Chest x-rays performed in August 2015 showed no
       acute disease and a September 2015 chest CT scan was unremarkable.
       Respiratory and musculoskeletal findings from September 2015 were
       normal, and his gait was normal with no difficulty standing noted.
       Hattiesburg Clinic records from July and August of 2015 document
       improvement in his left knee symptoms with physical therapy. Records
       from July and August 2015 document improvement in his left symptoms
       with physical therapy. Records from October through December 2015
       reflect treatment for left low back pain with radiculopathy and significant
       improvement with use of TENS unit. In December of 2015, he was found
       to have persistent back, left hip and left leg pain, but it was noted that his
       lumbar MRI showed mostly facet arthropathy and no central compression.

       Accordingly, the undersigned specifically finds the claimant through the
       date last insured was capable of sustaining work within the determined
       residual functional capacity for two-hour blocks in an eight-hour workday,



                                             6
       five days per week (or an equivalent work schedule), without the need for
       additional work breaks, excessive absences or other accommodations. 4

Plaintiff does not dispute the ALJ’s assessment of the evidence but claims that the ALJ

failed to consider whether his standing and walking limitations would preclude him from

performing light work.

       However, the ALJ’s residual functional capacity determination is supported by the

opinions of state agency physicians who opined that Plaintiff could perform a reduced

range of light work, particularly, he could stand and walk with normal breaks. In addition

to this evidence, a consultative examination in April 2015 revealed, inter alia, that

Plaintiff “demonstrated an antalgic gait but required no assistance with ambulation, had

no difficulty reaching, pushing, grasping or carrying out daily activities, and had no

functional or impaired use of extremities.” Further, contrary to Plaintiff’s arguments on

appeal, the ALJ did not discount Plaintiff’s subjective complaints, but found that “the

claimant’s allegations of total disability are inconsistent with the objective medical

evidence of record for the period from the alleged onset date of March 21, 2010, through

the date insured of December 31, 2015.” 5

       As a matter of law, the mere fact that working may cause a claimant pain or

discomfort does not mandate a finding of disability. Hames v. Heckler, 707 F.2d 162,

165 (5th Cir. 1983) (“[I]ndividuals capable of performing even light or sedentary work,



       4
           ECF No. 13, pp. 22-23 (internal record citations omitted).
       5
           Id. at 21-22 (emphasis added).

                                                  7
despite [pain], are not disabled under the Act”). For pain to rise to the level of disabling,

that pain must be “constant, unremitting, and wholly unresponsive to therapeutic

treatment.” Chambliss, 269 F.3d at 522. By Plaintiff’s own admission, medical

providers advised that a knee replacement surgery, which he postponed for his

administrative hearing, would help to alleviate his hip pain. A medical condition that can

be reasonably remedied by surgery, treatment or medication is not disabling. Lovelace v.

Bowen, 813 F.2d 55, 59 (5th Cir. 1987). And, as for Plaintiff’s contention that the ALJ

failed to fully consider his subjective complaints and limitations, “there will always be

some evidence that is not specifically discussed in the Commissioner's decision. [This

Court’s] review is limited to examining whether the decision to deny benefits is

supported by substantial evidence in the record, and it is here.” Giles v. Astrue, 433 F.

App'x 241, 251 (5th Cir. 2011).

       In sum, the ALJ was not required to follow formalistic rules when articulating the

reasons for her credibility determination. She needed only to give due consideration to

Plaintiff’s subjective complaints—and she did. Garcia v. Colvin, 622 F. App'x 405, 409

(5th Cir. 2015). Based upon consideration of the evidentiary record as a whole, the ALJ

determined that Plaintiff failed to establish that his impairments were of sufficient

severity to be disabling. The Court’s review of the record compels a finding that the ALJ

applied the correct legal standards and that substantial evidence supports the ALJ’s

decision.




                                              8
                                         Conclusion

      IT IS THEREFORE ORDERED AND ADJUDGED that the Motion to Affirm the

Commissioner’s Decision is hereby granted, and Plaintiff’s appeal is dismissed. A Final

Judgment in favor of the Commissioner shall be entered by separate order.


      SO ORDERED on March 31, 2020.



                                                   s/ Linda R. Anderson
                                           UNITED STATES MAGISTRATE JUDGE




                                           9
